

117 HR 4993 IH: Veterans Emergency Care Reimbursement Act of 2021
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4993IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mrs. Dingell introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to modify the limitation on reimbursement for emergency treatment of amounts owed to a third party or for which the veteran is responsible under a health-plan contract.1.Short titleThis Act may be cited as the Veterans Emergency Care Reimbursement Act of 2021.2.Modification of limitation on reimbursement for emergency treatment of amounts owed to a third party or for which the veteran is responsible under a health-plan contract(a)In generalSection 1725(c)(4)(D) of title 38, United States Code, is amended—(1)by striking The Secretary and inserting (i) The Secretary;(2)in clause (i), as designated by paragraph (1), by striking or similar payment and inserting of less than $100; and(3)by adding at the end the following new clause:(ii)In this subparagraph, the term copayment means a fixed amount paid by an individual for a covered health service received by the individual and does not include any amount paid for a deductible or coinsurance..(b)Application of amendmentThe amendments made by subsection (a) shall apply with respect to any reimbursement claim under section 1725 of such title submitted to the Department of Veterans Affairs for emergency treatment furnished on or after February 1, 2010, including any such claim submitted by a member of the certified class seeking relief in Wolfe v. McDonough, No. 18–6091 (U.S. Vet. App.).(c)DefinitionsIn this section:(1)Emergency treatment; health-plan contractThe terms emergency treatment and health-plan contract have the meanings given those terms in section 1725(f) of title 38, United States Code.(2)Reimbursement claimThe term reimbursement claim includes any claim by a veteran for reimbursement of a copayment, deductible, coinsurance, or any other type of cost share for emergency treatment furnished to the veteran in a non- Department of Veterans Affairs facility and made by a veteran who had coverage under a health-plan contract, including any claim for the reasonable value of emergency treatment that was rejected or denied by the Department of Veterans Affairs, whether the rejection or denial was final or not.